     Case 2:18-cv-02080-MCE-AC Document 32 Filed 06/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JR SOLORZANO,                                     No. 2:18-cv-02080 MCE AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    HERITAGE ONE DOOR AND
      CARPENTRY, LLC, et al.,
15
                         Defendants.
16

17

18          Plaintiff is proceeding in this action pro se following counsel’s withdrawal. ECF No. 27.

19   On June 9, 2020, defendant filed a motion to dismiss set to be heard on July 8, 2020. ECF No.

20   29. The matter was ordered to be heard on the papers. ECF No. 31. Plaintiff’s opposition was

21   due June 24, 2020. That deadline has now passed, and plaintiff has not filed the anticipated

22   opposition. The court notes that this case was previously stayed, but that stay was lifted as of

23   May 5, 2020, upon the entry of an order on plaintiff’s former counsel’s motion to withdraw. ECF

24   Nos. 26, 27.

25          Good cause appearing, IT IS HEREBY ORDERED that plaintiff shall show cause, in

26   writing, within 14 days, why his failure to file an opposition should not result in a

27   recommendation that this case be dismissed for failure to prosecute. The filing of an opposition

28   or statement of non-opposition within this timeframe will serve as cause and will discharge this
                                                        1
     Case 2:18-cv-02080-MCE-AC Document 32 Filed 06/26/20 Page 2 of 2

 1   order. If plaintiff fails to respond, the court will recommend dismissal of his case pursuant to
 2   Local Civil Rule 110.
 3   DATED: June 25, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
